Citation Nr: 0813714	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-03 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for diabetes mellitus (DM) claimed as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to June 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 2005 by 
the Department of Veterans Affairs (VA) Atlanta, Georgia 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
DM due to herbicide exposure was denied by the RO in November 
2002; the veteran did not complete a substantive appeal to 
this decision. 

2.  The additional evidence presented since the November 2002 
decision does not relate to an unestablished fact, is 
redundant or cumulative, and otherwise does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection for DM.


CONCLUSIONS OF LAW

1.  The November 2002 RO decision that denied entitlement to 
service connection for DM is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302, 20.1103 (2007).  

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for DM.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  
        
        
        REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred DM as a result of 
exposure to herbicides while visiting Vietnam during his 
active duty and that new and material evidence has been 
submitted to support this claim since the last final denial 
in November 2002.  The Board notes that service connection 
may also be granted for certain diseases associated with 
exposure to certain herbicide agents, such as type II 
diabetes mellitus, if the disease becomes manifest to a 
degree of 10 percent and the veteran served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116(a)(3); 38 
C.F.R. § 3.307 (a)(6)(iii) (2007).  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. §§ 3.307; See also 38 C.F.R. § 3.313 (2007).

The RO issued its initial decision regarding the veteran's DM 
claim in November 2002 where the veteran's DM claim was 
denied.  A Notice of Disagreement (NOD) from October 2003 was 
submitted to the RO and a Statement of the Case (SOC) was 
sent to the veteran in January 2004.  The SOC contained 
notice and instructions concerning how the veteran may submit 
a substantive Appeal to Board of Veterans' Appeals (Form 9) 
to the RO within one year from when the RO notified the 
veteran of its decision or within 60 days of the issuance of 
the SOC.  See 38 U.S.C.A. §§ 7105(a), 7105(b); 38 C.F.R. 
§§ 20.201, 20.202.  The RO did not receive the Form 9 within 
the prescribed time period and the November 2002 decision 
became final.  See 38 U.S.C.A. § 7105(a).  

The veteran requested that his claim be reopened in October 
2004.  The Board notes that a claim will be reopened if new 
and material evidence is submitted.  38 U.S.C.A. §5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
November 2002 decision that was the last final adjudication 
that disallowed the veteran's claim.

New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).   

The evidence of record at the time of the RO's November 2002 
denial included the following: medical evidence that the 
veteran was being treated for DM, with onset in 1998; the 
veteran's personnel records and Form DD-214 establish that he 
was stationed in Thailand but did not serve in Vietnam; the 
veteran's assertions that he had made trips to Vietnam while 
stationed in Thailand, including a stop over in Saigon, 
Vietnam on his way to Thailand in 1970; and a copy of a 
letter, entitled "Dear Mom" and dated 1971 which outlined 
his 1970  trip from San Francisco, California to Bangkok, 
Thailand, and mentioned that his plane had a layover Saigon, 
Vietnam.   

The relevant evidence received since the November 2002 RO 
final decision includes travel vouchers for several trips to 
and from destinations in Thailand, none of which show that 
the veteran traveled to or through locations on the ground in 
Vietnam.  Of particular interest is a travel voucher for the 
December 1970 flight which took the veteran to his duty 
station in Thailand.  Other than the final destination at the 
air base in Ubon, Thailand, the only other Southeast Asian 
location disclosed on the voucher for that period was a stop 
over at an air base in Don Muang, Thailand.  There was no 
indication that the veteran's plane stopped in Saigon.  Thus, 
the voucher provides no support for his contentions as they 
specifically relate to the veteran's letter to his mother.  
The evidence of record also included a letter dated December 
1970 from his commanding officer (CO), Lt. Col. Vincent O. 
Adams, to his mother notifying her of her son's safe arrival 
to his duty station in Thailand.  The letter makes no 
reference to a stop in Vietnam.  

The Board also notes that the evidence of record contains an 
August 2006 Request for Information by the VA to obtain an 
itinerary and manifest of the personnel on board the flight 
from December 1970.  The VA received the following response: 
"Flight records are not available for enlisted personnel.  
Only officers or aviation cadets.  The requested information 
is not a matter of record."  During his time in the service, 
the veteran was a non-commissioned officer holding the rank 
of staff sergeant according to the Form DD-214.  

The Board finds that the evidence added to the claims file 
since the November 2002 final RO decision, in the context of 
the attempt to reopen the claim of entitlement to service 
connection for DM, fails to address the inadequacies of the 
appellant's claim at the time of the prior final denial.  In 
this respect, the additional evidence submitted, while new in 
the sense that it was not previously of record, does not 
contain any new evidence which shows that the veteran was in 
Vietnam during December 1970, or at any other time during his 
service.  Specifically, the flight vouchers do not show 
layovers in Vietnam, and the letter from Lt. Col. Vincent O. 
Adams does not indicate that the veteran landed in Vietnam or 
otherwise had duty there.  Therefore, the additional evidence 
presented since the November 2002 final decision does not 
relate to an unestablished fact, is redundant and cumulative, 
and does not raise a reasonable possibility of substantiating 
the claim for service connection for DM claimed due to 
herbicide exposure as a result of service in Vietnam.  

Consequently, the Board finds that the evidence received 
since the prior decision regarding the claim for service 
connection for DM is not new and material.  New and material 
evidence has not been presented to reopen the claim of 
entitlement to service connection for DM.  As the evidence 
received since the November 2002 RO final decision to deny 
service connection for DM is not new and material, the claim 
for service connection may not be reopened.  The prior 
decision denying the claim remains final and the appeal is 
denied.  

Duty to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in November 2004 and February 2005, the 
veteran was notified of the evidence not of record that was 
necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  He was, in 
essence, told to submit all relevant evidence he had in his 
possession.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

The Board also notes that the veteran has been informed 
through the February 2005 letter, the rating decision, and 
statement of the case, of the definition of new and material 
evidence, and what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
has 
been provided a VA medical examination.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a DM condition.  The appeal 
is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


